Per Curiam,
The trial judge entered a nonsuit, which the court below refused to remove; this appeal ensued.
After reading the testimony, we are not convinced of error. The following narration of facts, Avritten by counsel for defendant, as a counterstatement of the question involved, fairly states the case: “An adult man, in broad daylight, starts to walk diagonally across a busy street upon which there are double street car tracks [running east and west], leaving the [north] curb at a point about 60 feet west of the foot crossing of an intersecting street; at that point he sees a car coming east - at good speed and probably 100 feet west of him; he proceeds south across the roadway 10 feet, across the westbound track 5.9 feet; when he reaches the space between the west- and eastbound tracks the car on the eastbound track is about 30 feet away and apparently increasing its speed; he walks briskly In front of this car and is struck before clearing the track. Quaere—Did plaintiff take a chance of getting over the track ahead of the car and thereby assume the risk of injury?”
The question was correctly answered in the affirmative by the court below; and we may add, as suggested by the trial judge, that, so far as the evidence shows, the motorman probably did all in his power to avoid the un*221fortunate injury which plaintiff, by his carelessness, brought upon himself.
The judgment is affirmed.